Citation Nr: 0410597	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-08 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected lumbosacral muscle spasm.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative arthritis of the left 
ankle.  

3.  Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from October 1993 to April 1996.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from July 2001 and October 2001 rating decisions of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

Additional development is required in order to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  Although 
the veteran was afforded an examination for his claimed pulmonary 
disorder in August 2001, the impression was not based upon a full 
evaluation.  Specifically, the examiner noted that pulmonary 
function testing (PFT) was not performed because the veteran 
passed out when blood was drawn.  The veteran thereafter underwent 
a PFT in October 2001, which showed mild obstruction and 
restriction.  The RO should schedule the veteran for an 
examination and the examiner should be asked to offer an opinion 
on whether there are any current residuals of pneumonia which the 
veteran had in service.  

As to the claims for higher ratings, additional VA treatment 
records should be requested, as it appears the veteran is 
receiving ongoing treatment for his back and left ankle disorders.  
He reported in May 2003 that he has not continued to seek VA 
treatment after being told by VA doctors that nothing could be 
done, yet it appears that all of the treatment records through the 
present have not been requested.  Moreover, the veteran has 
indicated in recent correspondence that these conditions have 
become worse.  A relevant examination to assess the manifestations 
of these service-connected conditions would be helpful.  

Finally, effective September 26, 2003, the criteria for evaluating 
disorders of the spine were amended.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The RO has not considered whether the new 
criteria should be applied in this case.

Accordingly, the case is REMANDED for the following development:

1.  Review the claims file and ensure that all duty to notify 
obligations have been satisfied in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) and 38 C.F.R. § 3.159.

2.  Obtain the veteran's complete treatment records for left 
ankle, back, and pulmonary disorders, dated since 1997, from the 
Loma Linda and Tucson VA Medical Centers.    

3.  After the foregoing development has been accomplished to the 
extent possible, and the available medical records have been 
associated with the claims folder, make arrangements with the 
appropriate VA medical facility for the veteran to be afforded a 
respiratory examination.  The claims file and a separate copy of 
this Remand must be made available to and reviewed by the examiner 
prior to the examination.  The examiner must annotate the 
examination report that the claims file was in fact reviewed.  Any 
further indicated special studies must be conducted.  

The examiner is asked to provide an opinion as to whether it is at 
least as likely as not (i.e., is there at least a 50 percent 
probability) that any currently diagnosed pulmonary disorder had 
its onset during active service or is related to any in-service 
disease or injury, including pneumonia.  

The examiner must provide a comprehensive report including a 
complete rationale for all opinions and conclusions reached, 
citing the objective medical findings leading to the examiner's 
conclusion. 

4.  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded an orthopedic examination.  The claims 
file and a separate copy of this Remand must be made available to 
and reviewed by the examiner prior to the examination.  The 
examiner must annotate the examination report that the claims file 
was in fact reviewed.  Any further indicated studies, including x-
rays, must be conducted.  

The examiner should identify and describe in detail all residuals 
attributable to the veteran's service-connected degenerative 
arthritis of the left ankle and lumbosacral muscle spasm.

The examiner should note the range of motion for the low back and 
left ankle and should state what is considered normal range of 
motion.  Whether there is any pain, weakened movement, excess 
fatigability or incoordination on movement should be noted, and 
whether there is likely to be additional range of motion loss due 
to any of the following should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The examiner(s) is asked to 
describe whether pain significantly limits functional ability 
during flare-ups or when the left ankle or low back is used 
repeatedly.  All limitation of function must be identified.   If 
there is no pain, no limitation of motion and/or no limitation of 
function, such facts must be noted in the report.

Any indication that the veteran's complaints of pain or other 
symptomatology is not in accord with physical 
findings on examination should be directly addressed and discussed 
in the examination report.

5.  Review the claims folder and ensure that all of the foregoing 
development actions have been conducted and completed in full.  If 
any development is incomplete, appropriate corrective action is to 
be implemented.  

6.  Readjudicate the veteran's claims, with application of all 
appropriate laws and regulations and consideration of any 
additional information obtained.  The RO should document its 
consideration of the revised criteria for rating disabilities of 
the spine, effective September 26, 2003.  If the decision with 
respect to the claims remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement of the 
case and afforded a reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





